Citation Nr: 0703486	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-05 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from February 1970 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by 
the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA) by which service 
connection for bilateral hearing loss and tinnitus was 
established.  The veteran has perfected an appeal for an 
initial compensable rating for his hearing loss.


FINDINGS OF FACT

1.  Hearing loss of the right ear is manifested by an average 
puretone threshold in decibels of 26, and by speech 
recognition of 96 to 100 percent.  

2.  Hearing loss of the left ear is manifested by an average 
puretone threshold in decibels of 39 to 41, and by speech 
recognition of 92 to 96 percent.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss are not met at any point during the 
pendency of this appeal.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 9 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection" VA 
therefore is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, to 
include an increased rating claim.

Here the veteran is appealing the initial rating assignment 
as to his hearing loss disability.  He filed his claim to 
reopen in March 2002 and prior to initial adjudication, a 
letter was issued in September 2002 by which he was informed 
of the evidence needed to establish service connection and of 
his and VA's respective duties for obtaining evidence.  See 
also March 2006 letter (veteran notified of potential 
effective date criteria).  As the March 2004 rating decision 
granted the veteran's claim of entitlement to service 
connection, such claim is now substantiated.  As such, his 
filing of a notice of disagreement as to the March 2004 
determination does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as 
to the initial rating assignment triggers VA's statutory 
duties under 38 U.S.C.A. §§ 5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the veteran of what is 
necessary to obtain the maximum benefit allowed by the 
evidence and the law.  This has been accomplished here, as 
will be discussed below.  See Dingess/Hartman, 9 Vet. App. 
473 (2006).  

The statement of the case and supplemental statement of the 
case set forth the relevant diagnostic codes for the 
veteran's hearing loss disability.  The appellant was thus 
informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular 
ratings above the percentage currently assigned.  Therefore, 
the Board finds that the appellant has been informed of what 
was necessary to achieve a higher rating for the service-
connected disability at issue.  The appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  Further, 
the appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the VA medical records, to include VA examination reports.  
Further, the claims file contains the veteran's statements in 
support of his appeal.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record for which he has not been 
afforded the opportunity to either submit or authorize VA to 
obtain.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim which VA has 
been authorized to obtain.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Increased Rating Claim

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2005).  In the appeal of an initial 
assignment of a rating disability, a veteran may be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period, a practice known as 
"staged ratings."  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the instant claim.

The specific assignment of a disability evaluation for 
hearing loss is achieved by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).  As the evidence does not show his 
puretone thresholds were 55 decibels or more at each of the 
four specified frequencies, or 30 dBs or less at 1000 Hz and 
70 dBs or more at 2000 Hz, the veteran is not entitled to a 
higher numeric designation by application of Table VIa for 
either ear at any time during the pendency of this appeal.  
See 38 C.F.R. § 4.86(a) and (b) (2006).

The March 2002 VA audiological evaluation form contains 
findings of puretone thresholds of the right ear of 15 at 
1000 Hz, 15 at 2000 Hz, 40 at 3000 Hz and 35 at 4000 Hz, for 
an average of 26.  His word recognition for the right ear was 
100 percent.  The worksheet reflects that his puretone 
thresholds of the left ear were 10 at 1000 Hz, 30 at 2000 Hz, 
55 at 3000 Hz and 70 at 4000 Hz, for an average of 41.  His 
word recognition was 96 percent for the left ear.  By 
application of 38 C.F.R. § 4.85, Table VI, to the March 2002 
examination results, the veteran is assigned a numeric 
designation of Level I for each ear.  By application the 
veteran's numeric designations assigned to each ear to 
38 C.F.R. § 4.85, Table VII, a noncompensable rating is 
warranted.  The veteran again underwent audiological 
evaluation in March 2004 and again in May 2005.  The results 
show the veteran's puretone threshold averages for the right 
ear remained at 26 Hz while his speech discrimination 
decreased to 96 percent in May 2005.  His left ear puretone 
threshold averages were 39 in March 2004 and 40 in May 2005 
while his speech discriminations were measured as 92 percent.  
While the evidence is indicative of a decrease in the 
veteran's bilateral hearing loss, his overall hearing 
remained a numeric designation of Level I for each ear when 
his results are applied to Table VI.  As such, the veteran's 
service-connected bilateral hearing loss does not approximate 
the criteria for a compensable rating at any point during the 
pendency of this appeal and a staged rating is not for 
application.

In short, the weight of the evidence is against the veteran's 
increased rating claim and this appeal is denied.  
Additionally, referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) is not 
warranted.  While the veteran argues that he deserves 
compensation for his disability as it is a great handicap to 
him, the evidence of record does not reveal an unusual or 
exceptional disability picture that renders impracticable the 
rating schedule.  See Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).


ORDER

An initial compensable disability rating for bilateral 
hearing loss is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


